                                                             Exhibit 10.4
 
 
August 16, 2010


Mr. Frederic F. Brace
221 Essex Road
Winnetka, IL 60093




Dear Frederic:


The management team at The Great Atlantic & Pacific Tea Company, Inc. (A&P)
joins me in offering you the position of Executive Vice President,
Administration reporting to Sam Martin, CEO.  This offer is conditioned on
satisfactory reference and background checking and substance abuse testing.  The
effective date of your hire will be as agreed upon by you and Sam Martin.


As Executive Vice President, Administration, you will be eligible for:



▪
A base salary of $625,000 per annum, payable in bi-weekly increments of
$24,038.46.



§  
You will receive a sign on bonus of $250,000 payable in two (2) installments -
$100,000 payable within two (2) weeks of hire and $150,000 payable following six
(6) months of employment.



§  
Participation in the Fiscal Year 2010 Management Incentive Plan with a bonus
target of 75% of your annual base salary, prorated from your effective start
date.



§  
Four weeks of vacation (prorated from your effective start date for the balance
of 2010.)



§ 
As an equity inducement grant, you will receive an award of one hundred thousand
(100,000) options; fifteen thousand (15,000) performance stock units and five
thousand (5,000) restricted stock units, as described below.



Equity Type
Vesting (3 yrs)
Shares
Granted
Options
1/3, 1/3, 1/3
         100,000
PRSUs
1/3, 2/3
           15,000
RSUs
1/4, 0, 3/4
             5,000
     
         120,000



§  
An annual Long Term Incentive Grant (LTIP) award in an amount equal to 125% of
your base pay, granted at the discretion of the Board of Directors, commencing
with the Company’s 2010 LTIP.



§  
You will be eligible to participate in the Company’s Execute Relocation Benefits
as administered by SIRVA (plan provided under separate cover.)



§  
You will participate in the Company’s Executive Medical Program (MERP)
immediately upon commencement of employment.









Mr. Frederic Brace
August 16, 2010
Page 2




§  
Participation in the A&P 401(k) plan.  You can contribute to the plan after your
first thirty days of employment. A complete overview of benefits and savings
plans will be presented to you at your New Hire Orientation meeting.



§  
You will be eligible for an $800/month car allowance



§  
Severance in accordance with the following company policy:  The Company may
terminate Employee’s employment at any time and for any reason.  In the event
the Company terminates the Employee’s employment for any reason other than for
cause (as that word is commonly defined in the employer/employee context), the
Employee will receive 6 months of severance (one-half base salary).  If the
Employee is terminated other than for cause as a result of a change of control
(as that term is commonly defined in the corporate context), the employee will
receive 12 months of severance (base salary for one year).



Frederic, I am delighted to offer you this role in The Great Atlantic & Pacific
Tea Company, Inc. and I am confident that this career move will be extremely
beneficial to both you and the Company. If you are in agreement with the above
offer, please sign this letter where indicated and fax it back to me at
201-571-8820 for processing.  Please bring a voided check or deposit ticket with
you on the day of your New Hire Orientation meeting to sign up for our Direct
Deposit program.


Sincerely,










/s/Neville Reid
Vice President Human Resources
201-571-4752










Signature on File                                                         August
19, 2010
________________________________________
Frederic Brace                                           
                                Date






